Citation Nr: 1807626	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-20 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran, as a layperson, filed his claim as service connection for PTSD.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5(2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his mental health disability, the Board has therefore stated the issue as set forth on the title page of this decision.

In August 2017, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2016, a private psychologist stated that due to the Veteran's service-connected condition of PTSD, he is not able to gain or maintain sustainable employment, to include sedentary employment.  Thus, the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection PTSD.  He claims that his military experience while serving in Vietnam from June 1969 to June 1970 has caused his PTSD.  In February 2014 and May 2016 statements in support of PTSD claim, the Veteran indicated that while deployed on central highlands in Quy Nhon, Vietnam, he experienced constant fear due to events leading up to Tet Offensive and presence of many dead bodies near his work area.  He was in constant fear that his base would be attacked by a ground force as it was put on red alert for invasion several times.  He stated that there were "several to many mortar [and/or] rocket attacks which made me fear for my life, felt helpless."  He also reported witnessing a dead woman who was killed and brought to his compound and that he sees her in his dreams several times a week.  Also, a friend of his from West Virginia went missing after the Veteran saw him on guard duty.  

During his August 2017 Board hearing, the Veteran testified that he served at an ammunition depot with the 2nd Armored Division in Vietnam and he experienced constant fear of enemy attacks as he had seen many dead bodies near his work area.  He also stated he came under mortar attack on a very frequent basis.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2017); see also, 38 U.S.C. § 1154(b) (2012).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran's service personnel records confirm that he served in Vietnam from June 1969 to June 1970.

The Veteran underwent a VA mental disorders examiner in May 2014.  The VA examiner concluded that the Veteran met the DSM-5 criteria for unspecified depressive disorder, but did to meet the DSM-5 diagnostic criteria for PTSD.  Specifically, the examiner found that the Veteran's primary service-related stressors were seeing dead bodies and not knowing where a friend is that got on a truck and left one night during guard duty and never returned.  The examination report also reflects that the Veteran's symptoms did not meet the Criterion B and Criterion C for PTSD under DSM-5, that is, presence of intrusion symptoms and persistent avoidance of stimuli associated with the traumatic events.  In this regard, the examiner noted the Veteran did not report avoidance, hyperarousal symptoms or reliving consistent with PTSD but noted bilateral knee pain often kept him awake at night and that the right knee pain emerged in 2013, with arthroscopic surgery.  The examiner stated the MMPI2 results indicated that the Veteran's profile was not a prototypical PTSD profile, and therefore could not support a diagnosis of PTSD; rather, there was evidence of mild depressive symptoms consistent with a mild unspecified depressive disorder, related to health concerns.

Subsequently, in May 2016, the Veteran submitted a nexus statement by a private psychologist, Dr. A.E., who diagnosed chronic PTSD and attributed the diagnosis to the events experienced during the Veteran's military service.  Dr. E. noted a diagnosis of chronic PTSD using the multi-axial diagnosis and indicated that the Veteran met the full "DSM-IV" criteria for PTSD.

The Board finds that, due to the discrepancy between Dr. E.'S findings, which were not based on a verified stressor and the May 2014 VA examiner's conclusion, another examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records, specifically to include those generated from September 2017 to the present and all records from the VA Medical Center in Huntington, West Virginia.  Efforts to obtain these records must be documented in the claims file and must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder that has been present during the appeal period or within close proximity thereto. 

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

Regarding PTSD, the examiner must be instructed that any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must address any conflicting medical evidence of record, to include Dr. E.'s May 2016 evaluation report.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(7) (2017).


